
	
		I
		112th CONGRESS
		1st Session
		H. R. 1055
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Thornberry (for
			 himself, Mr. Carnahan,
			 Mr. Burgess, and
			 Ms. Hayworth) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  coverage of certain covered part D drugs for uses that are determined to be for
		  medically accepted indications based upon clinical evidence in peer reviewed
		  medical literature.
	
	
		1.Short titleThis Act may be cited as the
			 Part D Off-Label Prescription Parity
			 Act.
		2.Revised
			 definition of medically accepted indication for Medicare covered part D
			 drugs
			(a)In
			 generalSection 1860D–2(e)(4) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(4)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)ClarificationNotwithstanding
				subparagraph (A)(ii), none of the provisions of this subsection shall prevent a
				PDP sponsor offering a prescription drug plan or an MA organization offering an
				MA–PD plan from determining (whether through a determination, reconsideration
				of such a determination, or an appeal of such a determination under section
				1852(g) or subsection (g) or (h) of section 1860D–4, as applicable) that a use
				of a covered part D drug is for a medically accepted indication for purposes of
				coverage of such drug under such plan if such determination is based upon
				guidance provided by the Secretary for determining accepted uses of covered
				part D drugs and on supportive clinical evidence in peer reviewed medical
				literature.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to plan years
			 beginning on or after January 1, 2012.
			
